Exhibit 10.2

 

Execution Version

CURATIVE AGREEMENT 

 

This CURATIVE AGREEMENT (this “Agreement”) dated as of September 24,  2019, is
between TRANSOCEAN INC., a Cayman Islands exempted company (the “Borrower”), and
CITIBANK, N.A., as administrative agent for the Lenders (as defined below) under
the below described Credit Agreement (in such capacity, the “Administrative
Agent”).

INTRODUCTION

 

A. The Borrower, the Administrative Agent, Citibank, N.A., in its capacity as
collateral agent, and the lenders and issuing banks party thereto from time to
time (the “Lenders”) are parties to that certain Credit Agreement dated as of
June 22, 2018 (as amended, supplemented or otherwise modified from time to time
prior to the date hereof, the “Credit Agreement”;  capitalized terms used but
not otherwise defined herein shall have the meanings ascribed to such terms in
the Credit Agreement as amended hereby).

B.The parties hereto desire to enter into this agreement pursuant to clause (i)
of the second proviso of Section 10.11 of the Credit Agreement.

C. Pursuant to clause (i) of the second proviso of Section 10.11 of the Credit
Agreement, notice and a copy of this Agreement was posted to an Electronic
System by the Administrative Agent at or prior to 5:00 P.M. EDT on September 16,
2019 (the “Notice”).

 

D.Lenders constituting the Required Lenders have not delivered written notice to
the Administrative Agent of their objection to this Agreement as of the date
hereof, being more than five (5) Business Days following the effective receipt
by the Lenders pursuant to Section 10.7 of the Credit Agreement of the Notice.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
representations, and warranties contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

Section 1. Amendment. Effective on and as of the date hereof,  Schedule 1.1-C to
the Credit Agreement is hereby amended and restated in its entirety in the form
set out on Annex A hereto.

Section 2. Acceptance. By virtue of the failure of the Required Lenders to
object to this Agreement on or prior to the date hereof, each Lender confirms,
ratifies and acknowledges its Commitments as set forth on Schedule 1.1-C of the
Credit Agreement as amended hereby.

Section 3. Acknowledgment.  This Agreement is a Credit Document for the purposes
of the provisions of the other Credit Documents.

Section 4. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original and all of which, taken
together, constitute a single instrument. This Agreement may be executed by
facsimile or other electronic signature acceptable to the Administrative Agent
(it being agreed signatures delivered via .pdf copies pursuant to electronic
mail are acceptable) and all such signatures shall be effective as originals.








Section 5. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted pursuant to the Credit Agreement.

Section 6. Invalidity. In the event that any one or more of the provisions
contained in this Agreement shall for any reason be held invalid, illegal, or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provision of this Agreement.

Section 7. Governing Law. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE,
OR CAUSE OF ACTION (WHETHER IN CONTRACT, TORT, OR OTHERWISE) BASED UPON, ARISING
OUT OF, OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK. SECTION 10.14 OF THE CREDIT AGREEMENT IS INCORPORATED HEREIN BY
REFERENCE AS IF SET FORTH HEREIN IN ITS ENTIRETY AND SHALL APPLY MUTATIS
MUTANDIS TO THIS AGREEMENT.

Section 8. Entire Agreement.  THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES HERETO. THERE ARE NO UNWRITTEN AGREEMENTS AMONG THE
PARTIES HERETO RELATING TO THE MATTERS ADDRESSED BY THIS AGREEMENT.

[Signature pages follow.]

 



-2-



 

EXECUTED to be effective as of the date first above written.

BORROWER:

 

TRANSOCEAN INC.

 

 

By: /s/ C. Stephen McFadin

Name: C. Stephen McFadin

Title: President

 

 





Signature Page to Curative Agreement



 

ADMINISTRATIVE AGENT:

 

CITIBANK, N.A., as Administrative Agent 

 

 

 

By: /s/ Maureen P. Maroney

Name: Maureen P. Maroney

Title:  Vice President

 

 



Signature Page to Curative Agreement



 

 ANNEX A.  

 

Schedule 1.1-C

 

COMMITMENT AMOUNTS AS OF SEPTEMBER 24, 2019

 

 

 

 

 

PART I.  Lender

Commitment

Percentage

 

Citibank, N.A.

$175,000,000

13.513514%

Citicorp North America, Inc.

$25,000,000

1.930502%

Wells Fargo Bank, National Association

$182,500,000

14.092664%

Goldman Sachs Bank USA

$182,500,000

14.092664%

DNB Capital LLC

$125,000,000

9.652510%

Morgan Stanley Senior Funding, Inc.

$125,000,000

9.652510%

Nordea Bank ABP New York Branch

$100,000,000

7.722008%

Crédit Agricole Corporate and Investment Bank

$100,000,000

7.722008%

Skandinaviska Enskilda Banken AB (publ)

$95,000,000

7.335907%

Barclays Bank PLC

$75,000,000

5.791506%

SpareBank 1 SR-Bank ASA

$65,000,000

5.019305%

NIBC Bank N.V.

$35,000,000

2.702703%

The Standard Bank of South Africa Limited

$10,000,000

0.772201%

 

TOTAL COMMITMENTS

 

$1,295,000,000

 

100.000000%

 

 

 

 

PART II.  Initial Issuing Bank

L/C Subcommitment Amount

Citibank, N.A.

$
150,000,000

Wells Fargo Bank, National Association

$
125,000,000

Crédit Agricole Corporate and Investment Bank

$
50,000,000

DNB Bank ASA, New York Branch

$
100,000,000

 

 

 

 

